Citation Nr: 1038299	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
December 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

In a January 2009 decision, the Board determined that new and 
material evidence had been received to reopen a previously denied 
claim of service connection for a left ankle disability.  The 
Board remanded the underlying claim of service connection for a 
left ankle disability, as well as the claim of entitlement to 
service connection for a low back disability, for additional 
evidentiary development.  A review of the record shows that the 
RO has complied with all remand instructions with respect to the 
claim of service connection for a low back disability.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his 
representative has argued otherwise.  

As set forth in more detail below, however, another remand is 
necessary with respect to the claim of service connection for a 
left ankle disability.  The issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In June 2006, the appellant submitted a claim of service 
connection for a psychiatric disability, including 
posttraumatic stress disorder (PTSD).  It does not appear 
that the RO has considered this claim.  Thus, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

A low disability was not present during the appellant's active 
service or within the first post-service year and the most 
probative evidence indicates that the appellant's current low 
back disability is not causally related to his active service or 
any incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In an April 2005 letter 
issued prior to the initial decision on the claim, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  The record on appeal shows that the RO 
thereafter contacted the appellant by telephone to discuss the 
information and evidence needed to substantiate his claim.  See 
May 2005 Report of Contact.  

In March 2006, the RO sent the appellant a letter for the express 
purpose of advising him of the additional notification 
requirements imposed by the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the issuance of this letter, the RO has 
reconsidered the appellant's claim, most recently in the April 
2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The record on appeal also contains records from the Social 
Security Administration (SSA).  The Board finds that a request 
for additional records from that agency is not necessary.  See 38 
C.F.R. § 3.159(c)(2) (2010).  Neither the appellant nor his 
representative has given any indication that records from SSA are 
relevant to the issues on appeal.  See McGee v. Peake, 511 F.3d 
1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly 
defined VA's duty to assist in terms of relevance); see also Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there 
must be specific reason to believe [SSA] records may give rise to 
pertinent information to conclude that they are relevant.").  In 
this case, the appellant has reported that he retired on 
disability due to psychiatric symptomatology.  Thus, it is not 
necessary to attempt to obtain additional records from SSA 
regarding this issues on appeal.  Id. at 1320-21 ("[r]elevant 
records for the purpose of § 5103A are those that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the veteran's 
claim."). 

The appellant has also been afforded a VA medical examination in 
connection with his claim.  38 C.F.R. § 3.159(c) (4) (2010).  The 
Board finds that the examination is adequate with respect to the 
issue adjudicated in this decision.  The opinion was provided by 
a qualified medical professional and was predicated on a full 
reading of all available records as well as an examination of the 
appellant.  The examiner also provided a rationale for the 
opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  Neither the 
appellant nor his representative has argued otherwise.  


Background

The appellant's April 1977 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  On a report of medical history, the appellant 
specifically denied having or ever having had any broken bones or 
having any bone or joint deformities.  

In-service treatment records show that in September 1977, 
approximately two weeks after entering onto active duty, the 
appellant sought treatment with complaints of pain and swelling 
in the left leg and ankle.  The appellant reported that he had 
been involved in a motor vehicular accident 6 years previously 
and had had problems with such symptomatology since that time.  
No complaints pertaining to the low back were recorded.  The 
examiner's initial impression was questionable stress reaction.  
Subsequent X-ray studies revealed a fracture of the tip of the 
left fibula and the appellant was referred to the orthopedic 
clinic.  There, the examiner explained that the fracture at the 
tip of the appellant's fibula was old.  He concluded that the 
appellant had now simply sprained his ankle.  The appellant was 
given a temporary physical profile for a left sprained ankle.  
Again, no complaints pertaining to the low back were recorded 
during the appellant's evaluation in the orthopedic clinic.  

On follow-up examination in October 1977, the appellant again 
reported that he had injured his left ankle in a 1971 motor 
vehicle accident and had had occasional problems since that time.  
X-ray studies were unchanged.  Again, no complaints or 
abnormalities pertaining to the low back were recorded.  

The appellant was discharged from active duty in December 1977 
under the Trainee Discharge Program due to marginal or 
nonproductive performance.  At that time, he indicated that there 
had been no change in his medical condition since his last 
examination.  

In September 1980, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for a left ankle disability.  The appellant's 
application is entirely silent for any mention of an in-service 
low back injury or a current low back disability, as is medical 
evidence obtained in support of that claim.  

In pertinent part, medical records obtained in support of that 
claim show that in January 1980, the appellant sought medical 
treatment after he slipped on some oil at work and inverted his 
left ankle.  X-ray studies showed an old fracture of the lateral 
malleolus of the fibula, but no acute fracture.  The appellant 
was instructed to use crutches and elevate his leg.  Despite 
failing to comply with these instructions, on follow-up 
examination in January 1980, the appellant's ankle exhibited full 
range of motion with no swelling or ecchymosis.  The assessment 
was left ankle sprain.  No complaints or abnormalities pertaining 
to the low back were recorded.  

In a final November 1980 rating decision, the RO denied service 
connection for a left ankle disability.  Since that time, the 
appellant has filed multiple applications to reopen his claim of 
service connection for a left ankle disability, including in June 
1989, January 1994, June 2001, and May 2003.  He has also 
submitted numerous additional claims for VA compensation and 
pension benefits.  Without exception, applications received 
during this period are silent for any mention of an in-service 
low back injury or in-service low back symptomatology, as is 
medical evidence received in support of those claims.  

This evidence includes private medical records, public health 
records, and records from the Social Security Administration, 
dated from February 1986 to July 2004.  Private and public health 
records pertain primarily to the appellant's treatment for 
variously diagnosed psychiatric disorders.  On several occasions, 
however, the appellant complained of back pain.  For example, in 
October 1986, the appellant reported a backache for the past two 
to three days.  In November 1993, his complaints included lumbar 
pains.  Between July 1994 and November 1994, the appellant 
complained of low back pain on several occasions, although no 
musculoskeletal disabilities were diagnosed.  In May 1995, he 
again complained of low back pain.  X-ray studies of the dorsal 
and lumbar spine in May 1995 were negative.  In September 1997, 
it was noted that X-ray studies had shown lumbar spasm.  In 
August 2003, the appellant sought treatment for lumbar trauma.  
X-ray studies of the lumbar spine showed lumbar spondylosis.  In 
July 2004, X-ray studies were performed in connection with the 
appellant's complaints of low back pain.  The vertebral bodies 
and disc spaces were well aligned and maintained.  There was 
straightening of the lumbar curvature, possibly related to muscle 
spasm.  

VA clinical records, dated from July 2003 to May 2005, document 
numerous complaints, including gout, right knee and ankle pain, 
as well as low back pain.  In July 2003, the appellant sought 
treatment for low back pain and decreased mobility after injuring 
his low back the previous day.  X-ray studies showed L3-4 
spondylosis and straightening of the lumbar lordosis, possibly 
due to muscle spasm.  An MRI performed in December 2004 showed 
mild early degenerative changes of the lumbosacral spine, mild 
concentric disc bulging at L3-S1, and suspected muscle spasm.  

In a February 2005 statement, the appellant claimed that during 
his period of active duty, he had injured both his left ankle and 
his back.  He indicated that he now had a chronic low back 
disability and therefore felt entitled to VA compensation.  

In December 2005, the appellant testified at a hearing at the RO.  
He claimed that he had fallen during a march in basic training 
and had injured his left leg.  The appellant also testified that 
"naturally when I fell, the back suffers the impact, also, at 
that moment."  Transcript at page 3.  The appellant indicated 
that he believed that he underwent an X-ray for his low back in 
service.  He also recalled that he had been prescribed medication 
for his back in service.  

In support of his claim, the appellant submitted a January 2006 
statement from a private physician who indicated that he had been 
treating the appellant since July 1999.  He noted that the 
appellant had problems with his lower back.  The physician 
indicated that it was his belief that the appellant's low back 
disability, low back pain discogenic lumbosacral spine 
radiculopathy, was aggravated by his military service.  Medical 
records thereafter obtained from this physician show treatment 
for low back pain.  

In a March 2007 letter, the appellant's significant other 
indicated that the appellant had complained of left ankle and 
back pain for more than 20 years.  She indicated that the 
appellant told her that he had been hurt in the military.

In March 2009, the appellant underwent VA medical examination at 
which he reported that he had injured his low back during basic 
training when he had a standing high fall.  He indicated that he 
currently experienced constant low back pain which had 
progressively worsened.  X-ray studies showed mild degenerative 
changes of the spine.  The diagnoses included lumbar spondylosis 
and lumbar muscle spasm.  After examining the appellant and 
reviewing the claims folder, the examiner concluded that the 
appellant's low back disability was not caused by or the result 
of service.  Rather, he explained that the appellant's current 
low back disability was consistent with the aging process.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including 
arthritis, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a low back disability.  
He contends that he fell in September 1977 during a basic 
training march, injuring his low back.  The appellant contends 
that he developed a chronic low disability as a result of the in-
service fall.  

Although the appellant is certainly capable of providing 
competent statements regarding an in-service low back injury or 
low back symptoms, the Board does not find his statements to be 
credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  By extension, the Board assigns 
little probative weight to the statement of the appellant's 
significant other, as it is based on an inaccurate history 
relayed by the appellant.  

As set forth above, the appellant's service treatment record do 
document that in September 1977, he sought treatment for left 
ankle and leg pain.  He did not, however, attribute those 
symptoms to any in-service injury, including a fall.  Rather, he 
reported that he had been experiencing such symptoms since a pre-
service motor vehicle accident.  Moreover, the appellant did not 
complain of any symptomatology pertaining to his low back in 
September 1977 or, indeed, at any time during his period of 
active service.  As set forth above, the appellant's service 
treatment records are entirely silent for any mention of a low 
back injury or low back symptomatology.  

Quite simply, the contemporaneous record does not support the 
appellant's current contention of an in-service low back injury 
or symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that the contemporaneous evidence has greater probative 
value than history as reported by a veteran).  As noted, the 
appellant's service treatment contain no reference to an in-
service back injury or symptoms despite the fact that he was seen 
on several occasions in connection with his complaints of left 
leg pain.  The Board finds it inconsistent that the appellant 
would fail to mention other orthopedic injuries or symptomatology 
he purportedly was experiencing at the time.  

For these reasons, the Board finds that the most probative 
evidence shows that the appellant did not sustain a low back 
injury during his period of active duty nor was a low back 
disability manifested therein.  The Board also notes that the 
post-service record on appeal is conspicuously silent for any 
mention of an in-service low back injury or low back symptoms for 
many years after service discharge.  

For example, when he filed his original application for VA 
compensation benefits he made no reference to his low back.  
Similarly, medical records assembled in connection with his claim 
are entirely silent for any mention of a low back disability or 
low back symptoms.  In fact, as discussed in detail above, the 
appellant has filed multiple claims for VA benefits since his 
separation from service in 1977.  With the exception of the claim 
that is the subject of the instant appeal, his prior applications 
are entirely silent for any mention of an in-service low back 
injury or symptomatology.  

Even assuming for the sake of argument that the appellant did 
sustain a low back injury during service, the Board finds that 
there is still no basis on which to award service connection.  As 
set forth above, that an injury or disease occurred during 
service is not enough.  Rather, there must be chronic disability 
resulting from that injury or disease.  In this case, the most 
probative evidence establishes that there is no causal connection 
between the appellant's current low back disability and his 
active service.  

The Board has considered the January 2006 statement from the 
appellant's private physician who indicated that it was his 
belief that the appellant's low back disability, low back pain 
discogenic lumbosacral spine radiculopathy, was aggravated by his 
military service.  Because the private physician did not provide 
a rationale for his opinion, however, it is of limited probative 
value.  Nieves-Rodriguez, 22 Vet. App. at 304 (providing that a 
medical opinion is not entitled to any weight "if it contains 
only data and conclusions"); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (holding that the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  The opinion further contains no reference to a 
review of the appellant's claims folder or service treatment 
records, further reducing its probative value.  

On the other hand, the record on appeal contains a March 2009 VA 
medical examination report in which the VA examiner concluded 
that the appellant's current low back disability is not causally 
related to his active service, including his claimed in-service 
low back injury.  The Board finds that the March 2009 VA medical 
opinion is persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional, a VA physician, 
who has expertise to opine on the matter at issue in this case.  
In addition, the examiner considered the appellant's contentions 
and based his opinion on an examination of the appellant, a 
review of diagnostic tests including X-ray studies, and a review 
of the appellant's claims folder.  He also provided a rationale 
for his opinion, noting that the appellant's current low back 
disability was consistent with the aging process.  

In summary, the Board finds that lacking any probative evidence 
of a low back injury or disability in service, any evidence of a 
low back disability for many years thereafter, or of a link 
between the appellant's current low back disability and his 
active service or any incident therein, including a claimed low 
back injury, service connection for a low back disability is not 
warranted.  For the reasons discussed above, the preponderance of 
the evidence is against the claim of service connection for a low 
back disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability is 
denied.


REMAND

The appellant also seeks service connection for a left ankle 
disability.  He contends that he has a current left ankle 
disability as a result of an injury he sustained during basic 
training.  

Pursuant to the Board's January 2009 remand instructions, the 
appellant underwent VA medical examination in March 2009 at which 
he was diagnosed as having "left ankle sprain (OLD)" and "left 
ankle avulsion fracture (OLD)."  Unfortunately, the examiner 
failed to provide a clear opinion, with supporting rationale, as 
to whether either condition was incurred in or aggravated during 
service.  For these reasons, a remand is necessary for the 
purposes of obtaining another medical opinion.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or 
the RO with remand instructions is neither optional nor 
discretionary).


Accordingly, the case is REMANDED for the following:

1.  The appellant should then be afforded a 
VA orthopedic examination for the purposes 
of determining the nature and etiology of 
any current left ankle disability.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any current 
left ankle disability is causally related 
to the appellant's active service or any 
incident therein, including a September 
1977 left ankle sprain.  

In the event the examiner concludes that 
the appellant's current left ankle 
disability preexisted service, he or she 
should provide an opinion, with supporting 
rationale, as to the following:  can it be 
concluded with clear and unmistakable 
certainty that the currently diagnosed left 
ankle disability preexisted the appellant's 
entry into active military service and, if 
so, can it be concluded with clear and 
unmistakable certainty that the pre-
existing left ankle disability did not 
undergo a worsening in service to a 
permanent degree beyond that which would be 
due to the natural progression of the 
disease.  

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


